Citation Nr: 0107275	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant had active service from November 1969 to 
November 1971 and from March 1974 to February 1976.

This matter is before the Board of Veterans' Appeals from a 
September 1999 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that determination, the RO denied the 
appellant's claim for an increased evaluation in excess of 20 
percent for chronic lumbosacral strain with degenerative 
changes.  The appellant disagreed and this appeal ensued.


FINDINGS OF FACT

1. The RO has obtained the necessary evidence for an 
equitable disposition of the appeal.

2.  The lumbosacral strain is manifested by lumbar spine 
range of motion 
 showing substantial limitation, with additional functional 
loss due to pain on motion.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for chronic 
lumbosacral strain with degenerative changes are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38  C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Code 5292 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  The Board sees no areas in 
which further development may be fruitful.

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has been established and an 
increase in the rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the appellant has claimed entitlement to 
an evaluation in excess of 20 percent for chronic lumbosacral 
strain with degenerative changes.  The appellant's 
representative submitted a brief on appeal stating that the 
appellant believes he is entitled to an increased rating 
under the criteria of Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  The criteria of Diagnostic Code 
5292 provides for a 20 percent evaluation for moderate 
limitation of motion of the spine and a 40 percent rating for 
severe limitation of motion.  38 C.F.R. Part 4.

In May 1998, the appellant underwent physical therapy for his 
low back pain.  The physical therapist reported a range of 
motion of the spine as flexion 25 percent, extension ten 
percent, and lateral bending 25 percent.  In May 1999, a VA 
physical examination revealed significant limitation of 
motion of the spine.  The range of motion of the spine was 
reported as lateral bending 15 degrees, flexion 35 degrees, 
and no backward extension ability. 

The appellant underwent magnetic resonance imaging (MRI) 
evaluation in June 1999.  MRI results of the appellant's 
spine indicate a slight desiccation of the lumbar discs with 
a mild diffuse disc bulge at L4-5 and an angular tear at L5 
through S1.  He was again diagnosed with degenerative disc 
disease of the lumbar spine.  Thus, although MRI results 
revealed a diagnosis of degenerative disc disease with a mild 
disc bulge, slight desiccation, and an angular tear, the 
range of motion of the spine upon physical examination was 
significantly limited.  The appellant has been able to work, 
but he has missed work as result of his back pain. 

The Board must assess whether the disability also manifested 
functional loss due to pain on motion.  See 38 C.F.R. 
§§ 4.40, 4.45.  The Board must consider functional loss due 
to pain on the appellant's range of motion.  See 38 C.F.R. 
§§ 4.40, 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the United States Court of Veterans Appeals (Court) held 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during a 
flare-up or when the joint is used repeatedly over a period 
of time.  Furthermore, functional loss, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App., 202, 204-07 
(1995).

Medical reports consistently noted that the appellant 
experienced discomfort or pain associated with his low back 
or lumbar spine with a limited range of motion.  He has had 
difficulty in sleeping comfortably and working a full day 
without back pain.  He also reported that he experienced 
numbness in his lower extremities and he used a cane to 
ambulate.  A May 1999 VA examination noted that the appellant 
demonstrated an increased amount of pain with attempted range 
of motion of the lumbar spine.  In August 1999, he reported 
to a VA examiner that he is unable to wear his back brace 
because the remedy worsens his pain.

Although the June 1999 MRI revealed mild abnormalities and an 
electromyography was normal, the appellant's limited range of 
motion of the spine combined with described demonstrated pain 
upon physical examination leads the Board to conclude that 
the appellant's loss of motion of the lumbar spine, as 
described, has additional loss of function due to pain on 
motion.  Hence, the evidence regarding the range of motion of 
the lumbar spine is more consistent with a severe limitation 
than a moderate limitation.  Given that the preponderance of 
the evidence is in favor of the veteran's claim, the claim 
will be granted.  A claim will only be denied if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Other diagnostic codes might be applicable, 
such as Diagnostic Code 5285 for vertebral fracture, 
Diagnostic Codes 5286 and 5289 for ankylosis, and Diagnostic 
Code 5295 for lumbosacral strain.  However, since there is no 
evidence of ankylosis or a vertebral fracture, and because 
Diagnostic Code 5295 does not provide for an evaluation 
greater than 40 percent, these criteria are not applicable.  
38 C.F.R. § 4.71a.

Furthermore, even on the assumption that Diagnostic Code 5293 
for intervertebral disc syndrome applies, that rating code 
provides a 60 percent evaluation for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and little intermittent relief.  
The evidence described above, however, failed to reveal such 
neurological manifestations.  As stated, objective medical 
evidence indicates that the appellant has mild abnormalities.   
Therefore, an evaluation in excess of 40 percent would not be 
appropriate under the criteria of Diagnostic Code 5293.


ORDER

An evaluation of 40 percent for chronic lumbosacral strain 
with degenerative changes is granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

